DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment filed on 01/05/2022.
2.	Claim 15 is cancelled.
3.	Claim 21 is new.
4.	Claims 1-14 and 16-21 are pending.
Response to Arguments
5.	Applicant’s arguments, see Remarks, filed 01/05/2022, with respect to the 35 USC 102 rejection of claims 1-20 and the objection of claim 13 have been fully considered and are persuasive.  Therefore the 35 USC 102 and claim objection of claims 1-20 have been withdrawn. 
Allowable Subject Matter
6.	Claims 1-14 and 16-21 are allowed.
Reasons For Allowance
7.	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's claims and arguments filed on 01/05/2022 point out the reasons the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
an edge-gateway multipath method includes the step of providing an edge device in a local network communicatively coupled with a cloud-computing service in a cloud-computing network. A set of wide area network (WAN) links connected to the edge device are automatically detected. The WAN links are automatically measured without the need for an external router. The edge device is communicatively coupled with a central configuration point in the cloud-computing network. The method further includes the step of downloading, from the central configuration point, an enterprise-specific configuration data into the edge device. The enterprise-specific configuration data includes the gateway information. The edge device is communicatively coupled with a gateway in the cloud-computing network. The communicatively coupling of the edge device with the gateway includes a multipath (MP) protocol. (Mukundan et al. ‘711)
a method for the prioritized transmission of messages includes monitoring a network link of a mobile device to determine performance characteristics of the network link, establishing a network association between the mobile device and a routing network node, receiving a connection request from an application that is directed to a connection between the mobile device and a destination server, determining a relative priority of the connection, mapping the connection to a stream of the network association that is associated with the relative priority of the connection and identifies the destination server, and transmitting messages for the stream to the routing network node interlaced with messages of other streams of the network association based on the performance characteristics of the network link and the relative priority associated with the stream in comparison to relative priorities associated with the other streams of the network association. (Sharma et al. ‘704)
acceleration systems that operate as intermediaries between the API processing system and the clients to reduce API call roundtrip latencies. The acceleration systems are a network of interconnected systems that are distributed across the globe. A given acceleration system establishes a network connection with a given client and receives a request for processing an API call over the connection. The programming function associated with the API call is configured in the API processing system. The acceleration system facilitates the processing of the API call over an established connection with the API processing system. (Poitrey  ‘298)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443